Exhibit 10.3
AMENDMENT NO. 1
Dated as of July 27, 2009
in relation to
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
Dated as of July 28, 2008
THIS AMENDMENT NO. 1 (this “Amendment”) dated as of July 27, 2009, is entered
into by and among (i) MEDCO HEALTH RECEIVABLES, LLC, a Delaware limited
liability company (the “Seller”), (ii) MEDCO HEALTH SOLUTIONS, INC., a Delaware
corporation (the “Servicer”), (iii) the “Conduit Purchasers” identified on the
signature pages hereto, (iv) the “Committed Purchasers” identified on the
signature pages hereto, (v) the “Managing Agents” identified on the signature
pages hereto and (vi) CITICORP NORTH AMERICA, INC., as administrative agent (in
such capacity, the “Administrative Agent”).
PRELIMINARY STATEMENTS
A. Reference is made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of July 28, 2008, among the Seller, the Servicer, the
“Conduit Purchasers”, “Committed Purchasers” and “Managing Agents” from time to
time parties thereto and the Administrative Agent (as amended, the “Receivables
Purchase Agreement”). Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Receivables Purchase Agreement.
B. The parties hereto have agreed to amend the Receivables Purchase Agreement
and the Originator Purchase Agreement on the terms and conditions hereinafter
set forth.
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. Amendments to Receivables Purchase Agreement. Effective upon the
satisfaction of the conditions specified in Section 4 below, the Receivables
Purchase Agreement is amended as follows:
1.1 Section 2.04(e) of the Receivables Purchase Agreement is amended to delete
the phrase “, and at all times during any Rating Level 3 Period or any Rating
Level 4 Period,”.

 

 



--------------------------------------------------------------------------------



 



1.2 Section 6.03(b) of the Receivables Purchase Agreement is amended and
restated in its entirety to read as follows:
“(b) Weekly Reports. During any Rating Level 2 Period, and during any other
period when the Originator has a Debt Rating lower than BBB- by S&P or lower
than Baa3 by Moody’s, the Servicer shall deliver to each Managing Agent and the
Seller, no later than 11:00 a.m., New York City time, on the second Business Day
of each calendar week, a Weekly Report containing the information listed in
Annex A-2 with respect to the immediately preceding calendar week, and such
other information as the Administrative Agent or any Managing Agent may
reasonably request.”
1.3 Section 6.03(c) of the Receivables Purchase Agreement is deleted and
replaced with the word “[Reserved]”.
1.4 Section 6.03(d) of the Receivables Purchase Agreement is amended and
restated in its entirety to read as follows:
“(d) Reports following Termination Event. By no later than 11:00 a.m. (New York
City time) on each Business Day after the occurrence of a Termination Event, the
Servicer shall deliver to each Managing Agent a Daily Report setting forth
Collections received on the previous Business Day and the Outstanding Balance of
Eligible Receivables as of the close of business on the previous Business Day,
and such other information as the Administrative Agent or any Managing Agent may
reasonably request.”
1.5 Section 6.04(a) of the Receivables Purchase Agreement is amended to delete
clauses (iii) and (iv) thereof, to delete the comma after clause (ii) thereof,
and to insert the word “or” immediately prior to clause (ii).
1.6 Section 6.04(b) of the Receivables Purchase Agreement is amended to delete
the words “or a Rating Level 4 Period”.
1.7 Section 6.04(c) of the Receivables Purchase Agreement is amended to delete
the words “or any Rating Level 4 Period”.
1.8 Section 6.08 of the Receivables Purchase Agreement is amended to delete the
words “(i) any Termination Event or (ii) Rating Level 4 Period” and to
substitute therefore the words “any Termination Event”.
1.9 Section 7.01 of the Receivables Purchase Agreement is amended to add the
word “or” after clause (t) and to add the following new clause (u) immediately
after clause (t):
“(u) the Originator (i) shall have a Debt Rating of BB- or lower by S&P or Ba3
or lower by Moody’s, (ii) shall not have a Debt Rating from S&P or (iii) shall
not have a Debt Rating from Moody’s;”

 

2



--------------------------------------------------------------------------------



 



1.10 The definition of “Bad Debt Reserve Percentage” in Schedule I of the
Receivables Purchase Agreement is amended and restated in its entirety to read
as follows:
“Bad Debt Reserve Percentage” means, as of any Monthly Reporting Date, and
continuing until (but not including) the next Monthly Reporting Date, the
product of:
[(BDR x NRPB/BPR) x SF]/NRPB

         
where:
       
 
       
NRPB
  =   the Net Receivables Pool Balance as of the close of business of the
Servicer on the last day of Current Calculation Period (the “Calculation Date”)
 
       
BDR
  =   the Bad Debt Reserves as of such Calculation Date
 
       
BPR
  =   the Outstanding Balance of all Pool Receivables as of such Calculation
Date.
 
       
SF
  =   the Stress Factor.

1.11 The definition of “Concentration Limit” in Schedule I of the Receivables
Purchase Agreement is amended to delete the phrase “, Rating Level 3 Period or
Rating Level 4 Period”.
1.12 The definition of “Daily Report” in Schedule I of the Receivables Purchase
Agreement is amended to replace the reference to “Section 6.03(c)” with a
reference to “Section 6.03(d)”.
1.13 The definitions of “Rating Level 3 Period” and “Rating Level 4 Period” in
Schedule I of the Receivables Purchase Agreement are deleted.
1.14 The definition of “Scheduled Commitment Termination Date” in Schedule I of
the Receivables Purchase Agreement is amended to change the date set forth
therein from “July 27, 2009” to “July 26, 2010”.
1.15 The definition of “Stress Factor” in Schedule I of the Receivables Purchase
Agreement is amended and restated in its entirety to read as follows:
“Stress Factor” means: (i) during a Rating Level 1 Period, 2.25 and (ii) at any
other time, 2.5.
1.16 The definition of “Rebate Deduction Percentage” in Part B of Schedule VIII
is amended and restated in its entirety to read as follows:
“Rebate Deduction Percentage” means (i) during a Rating Level 1 Period, 10% and
(ii) at any other time, 50%.

 

3



--------------------------------------------------------------------------------



 



SECTION 2. Amendments to Originator Purchase Agreement. Effective upon the
satisfaction of the conditions specified in Section 4 below, Section 6.02 of the
Originator Purchase Agreement is amended to delete the words “or a Rating Level
4 Period” in each place where such words appear.
SECTION 3. Covenants, Representations and Warranties.
3.1 Upon the effectiveness of this Amendment, each of the Seller and the
Servicer hereby reaffirms all covenants, representations and warranties made by
it in the Receivables Purchase Agreement and the Originator Purchase Agreement
(each as amended hereby) and agrees that all such covenants, representations and
warranties shall be deemed to have been remade as of the effective date of this
Amendment.
3.2 Each of the Seller and the Servicer hereby represents and warrants that
(i) this Amendment constitutes the legal, valid and binding obligation of such
party, enforceable against it in accordance with its terms and (ii) upon the
effectiveness of this Amendment, no Termination Event or event or circumstance
which, with the giving of notice or the passage of time, or both, would
constitute a Termination Event shall exist under the Receivables Purchase
Agreement.
SECTION 4. Conditions Precedent. This Amendment shall become effective as of the
date hereof upon satisfaction of the following conditions precedent:
(a) receipt by the Administrative Agent of copies of this Amendment duly
executed by the Seller, the Servicer, the Administrative Agent, each Managing
Agent and each Purchaser;
(b) receipt by the Administrative Agent of copies of the amended and restated
Fee Letter of even date herewith duly executed by the Seller, the Administrative
Agent and each Managing Agent;
(c) receipt by the Managing Agents on the date hereof of all fees due and
payable by the Seller pursuant to the Fee Letter (as amended and restated).
SECTION 5. Reference to and Effect on the Transaction Documents.
5.1 Upon the effectiveness of this Amendment, each reference in the Receivables
Purchase Agreement or the Originator Purchase Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” “hereby” or words of like import shall mean and
be a reference to the Receivables Purchase Agreement or the Originator Purchase
Agreement, as applicable, as amended hereby, and each reference to the
Receivables Purchase Agreement or the Originator Purchase Agreement in any other
document, instrument and agreement executed and/or delivered in connection with
the Receivables Purchase Agreement or the Originator Purchase Agreement shall
mean and be a reference to the Receivables Purchase Agreement or the Originator
Purchase Agreement, as applicable, as amended hereby.

 

4



--------------------------------------------------------------------------------



 



5.2 Except as specifically amended hereby, the Receivables Purchase Agreement,
the Originator Purchase Agreement, the other Transaction Documents and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
5.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Purchaser, any Managing
Agent or the Administrative Agent under the Receivables Purchase Agreement, the
Originator Purchase Agreement, the other Transaction Documents or any other
document, instrument, or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein.
SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.
SECTION 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

            MEDCO HEALTH RECEIVABLES, LLC,
as Seller
      By:   /s/ Gabriel R. Cappucci         Name:   Gabriel R. Cappucci       
Title:   Senior Vice President and Controller        MEDCO HEALTH SOLUTIONS,
INC.,
as Servicer
      By:   /s/ Thomas F. Bruscino         Name:   Thomas F. Bruscino       
Title:   Vice President and Assistant Treasurer     

Signature Page to Amendment No. 1

 

 



--------------------------------------------------------------------------------



 



            CAFCO, LLC, as a Conduit Purchaser
      By:   Citicorp North America, Inc., as Attorney-in-Fact       By:   /s/
Tom Sullivan         Name:   Tom Sullivan        Title:   Director; Vice
President        CITICORP NORTH AMERICA, INC.,
as Administrative Agent and as a Managing Agent
      By:   /s/ Tom Sullivan         Name:   Tom Sullivan        Title:  
Director; Vice President            By:   /s/ Marina Danskaya         Name:  
Marina Danskaya        Title:   Vice President        CITIBANK, N.A.,
as a Committed Purchaser
      By:   /s/ Tom Sullivan         Name:   Tom Sullivan        Title:  
Director; Vice President     

Signature Page to Amendment No. 1

 

 



--------------------------------------------------------------------------------



 



            VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser
      By:   /s/ Louis E. Colby         Name:   Louise E. Colby        Title:  
Vice President        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Managing Agent
      By:   /s/ Aditya Reddy         Name:   Aditya Reddy        Title:   Vice
President and Manager        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Committed Purchaser
      By:   /s/ Brian McNany         Name:   Brian McNany        Title:  
Authorized Signatory     

Signature Page to Amendment No. 1

 

 



--------------------------------------------------------------------------------



 



            LIBERTY STREET FUNDING LLC, as a Conduit
Purchaser
      By:   /s/ Jill A. Russo         Name:   Jill A. Russo        Title:   Vice
President        THE BANK OF NOVA SCOTIA, as a Committed
Purchaser
      By:   /s/ Michael Eden         Name:   Michael Eden        Title:  
Director     

Signature Page to Amendment No. 1

 

 